                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION


JOSE ALONSO GARCIA                                                              PLAINTIFF


v.                                  Civil No. 2:18-cv-02159


OFFICER HARRIS, Sebastian County
Detention Center; OFFICER MADDOX,
Sebastian County Detention Center; and,
OFFICER WILLMON, Sebastian County
Detention Center                                                              DEFENDANTS


                                        JUDGMENT

       Currently pending is Defendants’ Motion for Summary Judgment. (ECF No. 40). For the

reasons stated in the Court’s Memorandum Opinion, the Court finds that the Motion should be and

hereby is GRANTED. Accordingly, Plaintiff’s claims against the Defendants are DISMISSED

WITH PREJUDICE.

       IT IS SO ORDERED this 8th day of November 2019.


                                                          /s/P. K. Holmes, ,,,
                                                          P. K. HOLMES, III
                                                          U.S. DISTRICT JUDGE




                                              1
